DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are not properly numbered.   The drawings also contain excessive text.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings of 8/17/20209/30/2020 but said drawings are not  are formally of record.  The examiner notes drawings were not properly labeled as “Replacement Sheets”.
Specification
The substitute specifications filed 9/22/2020 and 9/30/2020 have not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing,  and  a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is indefinite because the claim is more than one sentence.  A claim must be a single sentence.
Furthermore, with regards to claim 1, said claim is held to be indefinite because the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  For examination purposes, the claim is understood to read as “An article comprising a tea bag attached to a string made of dental floss-string which can be used to floss your teeth after the tea bag has been used to make tea.”
Said claim is further held to be indefinite because there is no antecedent basis for the term “tag.”  Additionally, it is unclear if “tag and tea bag” refers to a different tea bag than what is previously mentioned in the claim (in which case, the claim could be rewritten to state “a tea bag”) or refers to the same tea bag (in which case, the claim could be rewritten to state “the tea bag”).
With regards to claim 2, said claim is held to be indefinite because there is no antecedent basis for the term “tea bag of claim 1.”  For examination purposes, said claim is understood to read on “The tea bag of claim 1”.    Furthermore, said claim is indefinite because it is unclear if “a string made of dental floss” is the same as the “string made of dental floss-string” of claim 1 or a different string.  Furthermore, said claim is held to be indefinite because it is unclear what is attached to a dental implement…on the other end in lieu of a paper tag.”  Specifically, is the string attached to the tea bag and dental implement, respectively?  Or is the bag attached to the string and dental implement?  
Said claim is further held to be indefinite because it is unclear what is meant by “such as a toothpick” and whether said language further limits the claim. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, the term “or similar” is indefinite because it is unclear whether said term refers to the “toothpick” or the “dental implement” and what similarities must be present for an alternative to be deemed “similar.”
Claim 2 is further held to be indefinite because it is unclear if claim 1 requires that a tag be present or not.  If so, then a tag must also be part of the invention of claim 2.
Claim 3 is held to be indefinite because the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20150126131A (herein referred to as “Won”).
Won teaches a floss-attached tea bag of which a pocket of a tea bag is connected with floss. To this end, the floss-attached tea bag comprises: a tea-containing pocket; the floss of which one end is connected to the pocket and which is used for removing food residues stuck between teeth; and a tag which is connected with the other end of the floss and around which the flow is wound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20150126131A (herein referred to as “Won”), as applied to claim 1 above, and further in view of CN 107822725 A (herein referred to as “Yongjun”).
Won is relied upon as above, but does not teach that a toothpick should be attached to the end of the floss opposite the tea bag.  However, Yongjun teaches attaching a toothpick to the end of dental floss in order to provide both a toothpick and dental floss in a single structure for convenience (abstract).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach  a toothpick to the article of Won opposite the teabag in order to provide the toothpick in a convenient structure so that both the purpose of floss and toothpick can conveniently be realized.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20150126131A (herein referred to as “Won”), as applied to claim 1 above, and further in view of Aizawa et al (US 2014/0134297).
Won is relied upon as above, but does not teach other steeping products may be used in the tea bag.  However, Aizawa teaches that infusion bags have become popular for other steeping products such as coffee (0002).  Thus, it would have been obvious to fill the tea bag of Won with other steeping products such as coffee as such products are common in the art based upon the user’s beverage preferences.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a siqned written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/               Primary Examiner, Art Unit 3649